TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00249-CR


                                Tammy Elsie Mediati, Appellant

                                                 v.

                                  The State of Texas, Appellee


                FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
          NO. 47815, THE HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Counsel for Tammy Elsie Mediati has filed a motion to permanently abate this

appeal in light of the fact that, he advises us, Mediati has died. Where, as here, an appellant in a

criminal case dies after an appeal is perfected but before the appellate court issues the mandate,

the court is to permanently abate the appeal. See Tex. R. App. P. 7.1(a)(2). Accordingly, we grant

the motion and permanently abate the appeal.



                                              __________________________________________
                                              Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Permanently Abated

Filed: December 18, 2019

Do Not Publish